FOLLETT, J.
Originally the word “jointure” denoted a joint estate, limited to husband and wife for life, or in tail, which was not created for the purpose of barring dower, but because, prior to the statute of 27 Hen. VIII. c. 10, the title to the greater part of the land in England was 'in the hands of trustees for the use of sundry persons; and, as a wife was not dowable of uses, her father or friends, upon the marriage, procured the husband to create a jointure, that there might be a competent provision for the wife after the husband’s death. 1 Cruise, Dig. tit. 7, “Jointure,” § 2; Vernon’s Case, 4 Coke, lb. Indeed, if a man, in consideration of a marriage afterwards to be had with a woman, created an estate in jointure, in full satisfaction of all dower which, after marriage, might accrue to her in his lands, and they intermarried, that was no bar of dower, at common law, for two reasons: (1) Because no right could be barred until it accrued; (2) because no right or title to an estate or freehold could be barred by a collateral satisfaction. So it was found impossible to bar a woman of dower by any assurance of lands either before or during the marriage. Cruise, Dig. tit. 7, “Jointure,”, § 1; Vernon’s Case, 4 Coke, lb. For the prevention of the mischiefs *301arising out of lands being held for the use of others, the statute of 27 Hen. VIII. c. 10, 4 Pick. St. 359, known as the “Statute of Uses,” was passed, which transferred the legal estate of the lands of England to those who were entitled to their use. Thus all the married women of England would have become dowable in the lands theretofore held to the use of their husbands, and also would have held the lands settled on them in jointure, but for section 6 of that chapter, which provided that women with jointures then or thereafter provided should not have dower in the residue of their husbands’ estates. By a subsequent clause the wife was empowered to refuse a jointure assured during marriage. Vernon’s Case, 4 Coke, 2 a, note 1, by Thomas. The word “jointure” has now been so extended by the statutes of England and of this state as to include a sole estate limited to the wife alone, or a pecuniary provision in lieu of dower. Sections 6 and 9 of chapter 10, 27 Hen. VIII., before referred to, were enacted almost verbatim in this state, in sections 8, 9, c. 4, Laws 1787, (2 Jones & V. 2,) which provisions were continued unchanged until the adoption of the Revised Statutes, (1 Rev. Laws 1801, p. 51; 1 Rev. Laws 1813, p. 56.) This statement of the origin of the law of jointure shows, we think, that its central idea was some provision for the benefit of the wife, as a consideration for her relinquishment of her right to dower. It will be observed that the decisions of the courts in England, and the earlier cases in this state, are founded on statutes which are identical. There are two sorts of jointures created by the statutes of this state: (1) By an antenuptial agreement executed by both parties, which prevents the right to dower .from ever arising; (2) a jointure created before marriage, but not assented to by the betrothed wife, or created after marriage, which, when accepted in lieu of dower, bars it, but not before. 1 Rev. St. p. 741, §§ 9-12; 1 Cruise, Dig. c. 1, § 25. Section 11 (1 Rev. St. p. 741) provides that “any pecuniary provision that shall be made for the benefit of an intended wife, and in lieu of dower, shall, if assented to by such intended wife, as above provided, be a bar to any right or claim of dower of such wife in ail the lands of her husband.” Under the statutes a valid jointure or a pecuniary provision in the nature of a jointure must be supported by some valuable consideration, as a compensation for the relinquishment of the right to dower. McCartee v. Teller, 2 Paige, 511-560; Hawley v. James, 5 Paige, 318-447. See, on other points, Priest v. Cummings, 16 Wend. 61; Power v. Sheil, 1 Moll. 296; Curry v. Curry, 10 Hun, 366; Ennis v. Ennis, 48 Hun, 11-14; 4 Kent, Comm. 56, note a; 1 Co. Litt. 36b, 37a. Some of the authorities go further, and hold that an antenuptial jointure or provision in lieu of dower must be a fair equivalent for the right relinquished. But we find no case, English or American, which holds that an antenuptial contract entered into for the purpose of barring dower is effectual, unless some provision is made for the intended wife, except in case the intended wife has property which would on marriage become the husband’s, and the contract provides that neither shall become entitled to any interest in the estate of the other. In some jurisdictions such a consideration is held to be sufficient to support a contract relinquishing dower without any provision being *302made for the wife. No estate in lands or pecuniary provision having been received by or secured to the plaintiff, the antenuptial contract will not bar her claim to dower, under the Revised Statutes, in case she survives her husband.
Is a contract relinquishing the right to dower, without any consideration, valid and sufficient, under the statutes for the protection of married women? Section 4 of chapter 200, Laws 1848, and section 3 of chapter 375, Laws 1849, provide: “All contracts made between persons in contemplation of marriage shall remain in full force after such marriage takes place.” In Curry v. Curry, supra, it was held that the section quoted had no application to contracts creating jointures, or providing pecuniary provisions in lieu of dower, which had previously been authorized and regulated by the Revised Statutes; and we are of the opinion that it was not the intent of the legislature that this section should change those statutes in respect to antenuptial contracts relating to dower. We are also, of the opinion that the plaintiff is entitled to a new trial, upon the facts.: In Kline v. Kline, 57 Pa. St. 120, and Kline’s Estate, 64 Pa. St. 122, it was held that persons engaged to be married stand in a confidential relation to each other, demanding the exercise of the utmost good faith on the part of both, and that an ante-nuptial contract executed by the intended wife, relinquishing her interest in the estate of her intended husband will not be supported unless there was a full and free disclosure of all the circumstances bearing upon the contemplated agreement. These cases were followed in Pierce v. Pierce, 71 N. Y. 154, where it was said:
“We are of the opinion that the contract in question cannot be upheld, for the reason that the evidence establishes, beyond any controversy, that it was executed by the respondent under a belief—which was created by the conduct and declarations of the deceased—that it contained more beneficial provisions in her favor than were contained in the same, and that, the deceased taking advantage of the confidential relationship existing between him and the respondent, who was the intended wife of the deceased, he was chargeable with fraud and misrepresentations in procuring her signature to the same. Antenuptial contracts, whereby the future wife releases her claim to her right of dower, and all other rights to the estate of her husband upon his decease, are fully recognized in law. When fairly made, and executed without fraud or imposition, they will be enforced by the courts. The surrender and release of rights to be acquired by the intended wife by the marriage relation must, however, be regarded with the most rigid scrutiny; and courts will not enforce contracts of this nature, against the wife, where the circumstances establish that she has been overreached and deceived, or been induced by false representations to enter into a contract which does not express-or carry out the real intention of the parties. The relationship of parties who are about to enter into the marriage state is one of mutual confidence, and far different from that of those who are dealing with each other at arm's length. This is especially the case on the part of the woman; and it is the duty of each to be frank and unreserved when about to enter into an antenuptial contract, by a full disclosure of all facts and circumstances which may in any way affect the agreement. ”
The plaintiff testified that on Sunday, June 29th, six days before their marriage, the defendant said:
“ ‘If we are going to be married, I think it is necessary that you should see a lawyer.’ I said, ‘Well, I don’t think so.’ He said, ‘Business is business.’ I said, ‘My marriage is not business. I have nothing to see a lawyer about.’ He said, ‘Will you come and see mine?’ And I said, ‘Yes, certainly I will.’ He did not tell me why he wanted me to go see a lawyer. ”
*303They then made an appointment to meet at the corner of Broadway and Fulton streets on Thursday following, at an hour named, and go together and see his lawyer, which appointment was kept, and resulted in the contract under consideration. She testified that its terms were never talked over. The defendant was examined as a witness in his own behalf, and testified:
“I have heard Mrs. Graham’s testimony as to what took place between us prior to our visit to Mr. Shaw’s office. I have to say about that that I told her I would like to have my real-estate matters fixed up, so as T would have no interfering, so I could use it freely, whatever I would like,—sell it, or to buy real estate, and nobody to interfere. I told her that before I went to Mr. Shaw’s office. She said, ‘All right.’ I went to Mr. Shaw’s office, and told him I would like to have such a paper made out, and then, subsequently, I took Miss Cassidy down there. ”
The defendant does not testify that the nature of the contract, or its effect, was explained to the plaintiff, nor that there was any conversation about dower, or the release of all of her interest in his real and personal estate. The attorney who drafted the contract testified that, after reading the first paper through, she said:
“ 'The paper is all right, with the exception of the $5,000. I will not take any of Mr. Graham’s money. I am not marrying him for money.’ Mr. Graham said, T will not carry out the ceremony unless you release your dower right in my property.' She said, T am willing to, but 1 don’t want to take any money.’ ”
This is the-only evidence that the subject of releasing dower was ever the subject of conversation between the parties. Neither the plaintiff nor the defendant testified that such language was used; but, if it was, it comes very near being a threat which would be likely to influence a woman on the eve of her intended marriage. Both litigants, the draughtsman of the contract, and the notary who took the acknowledgments,—the only persons present when it was formulated and executed,— testified that the plaintiff refused to receive $5,000 in cash, and execute a contract cutting off her rights in the estate of her intended, on the ground that the marriage ought not to rest on a pecuniary consideration. The finding does not seem wholly natural and reasonable that the plaintiff freely, and with a perfect understanding of the intended effect of this contract, executed it without any pecuniary consideration, alter having absolutely refused to receive $5,000, and execute the first proposed contract. On a retrial the evidence may be of a character that will sustain the burden resting on the defendant, to convince the court, by the most cogent proofs, that the plaintiff fully understood the effect of the agreement, and that it was executed on her part freely, and without compulsion; but we are not satisfied that the evidence in this record fully justifies such a conclusion. The judgment should be reversed, both on the law and the facts, and a retrial granted, with costs to abide the event.
VAN BRUNT, P. J.
I am of the opinion that the provision in lieu of dower must be substantial, not merely nominal, in order tabar dower. I concur.